Citation Nr: 1635154	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder. 

2.  Entitlement to a rating in excess of 10 percent for service-connected right knee disability of degenerative joint disease and scars. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1980 to March 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July and September 2009 and issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

In the February 2014 remand, the Board directed the RO to notify the Veteran that he had the opportunity to corroborate his account of in-service sexual assault, and then utilize any additional information submitted by the Veteran coupled with that information already present in the claims file to attempt to verify the stressors that the Veteran identified.  Thereafter, the RO was to schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disabilities, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  The examiner was also instructed to provide an opinion as to whether any currently diagnosed psychiatric disability was incurred in service or was related to any incident of service, to include the stressors identified by the Veteran. 

Subsequent to the issuance of the February 2014 Board remand, the Veteran was notified of his right to submit additional evidence in support of his claimed stressors, to include the purported in-service sexual assault, and then pursued additional evidence on its own by contacting medical treatment providers identified by the Veteran.  The RO was then directed in March 2014 that the Veteran's local VA Medical Center schedule him for a psychiatric examination as per the February 2014 remand directives.  However, the claims file does not contain any evidence that the Veteran was actually scheduled for a psychiatric examination, nor does it contain any notifications to the Veteran of the date of his examination or a memorandum detailing why no examination was afforded to the Veteran.  The July 2014 supplemental statement of the case does not make any mention of a psychiatric examination being afforded to the Veteran.  Under the circumstances, the Board must conclude that the Veteran was never scheduled for or afforded a psychiatric examination pursuant to the Board's February 2014 remand directives. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the Veteran was not afforded a psychiatric examination to evaluate the nature and etiology of his acquired psychiatric disorder.  Therefore, an additional remand is necessary in order to schedule the Veteran for a psychiatric examination pursuant to the Board's February 2014 remand directives. 

In addition, before the Veteran's claim of entitlement to a disability rating in excess of 10 percent for right knee disability of degenerative joint disease and scars can be adjudicated, it must be remanded in order to provide the Veteran with a VA examination that fully complies with the regulations.   38 C.F.R. § 4.59 (2015).  Specifically, VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016); 38 C.F.R. § 4.59 (2015).  On the most recent VA examination of the Veteran's right knee, conducted in April 2014, the examiner noted that the Veteran experienced functional loss stemming from interference with sitting, standing and weight bearing.  However, the examiner did not test for pain in weight-bearing and non-weightbearing.  38 C.F.R. § 4.59.  Therefore, as the required testing for pain while weight-bearing and non-weightbearing was not completed, a new VA medical examination is necessary.  38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a comprehensive examination to determine the diagnoses of all psychiatric disorders that are present, as well as whether any psychiatric disorder currently or previously diagnosed are related to his military service.  The evidence of record, in the form on electronic records, must be reviewed examiner and the examiner must specify in the examination report that these records have been reviewed. All necessary special studies or tests including psychological testing and evaluation must be accomplished.

In reviewing the record, the examiner must examine and identify all records indicating any markers that the claimed personal assault stressors alleged by the Veteran occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence.  The record does not show objective documentation of the Veteran's reported inservice personal assault; however, VA regulations provide that evidence from sources other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  Based on the objective evidence of record, any markers found by the examiner, and the statements of the Veteran, the psychiatrist must provide an opinion as to whether the record indicates that any in-service personal assault described by the Veteran occurred.

The examiner must provide diagnoses for all psychiatric disorders found.  The examiner must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status. 

If a diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether such stressors are sufficient to produce PTSD; and (2) whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.

For any previously or currently diagnosed psychiatric disorders, the examiner must provide an opinion as to whether any such disorder is related to the Veteran's military service.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected right knee disability of degenerative joint disease and scars.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All symptoms and findings must be reported, and any indicated testing must be conducted.  

The examiner must first record the range of range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments of his knee, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disability.  

The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


